Citation Nr: 0208745	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of the initial rating for the grant of service 
connection for post- traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.M.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
PTSD and assigned a 30 percent disabling rate effective 
January 1998.

During the pendency of the appeal, the veteran relocated to 
Texas.  The Waco RO is now the agency of original 
jurisdiction for the purposes of this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  During the entire period, the veteran's PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: impaired judgment and abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining relationships. 


CONCLUSION OF LAW

The criteria for entitlement to a 50 percent evaluation for 
PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. 
§ 3.321, Part 4, including § 4.130, Diagnostic Code 9411 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary.

The veteran is appealing the original assignment of a 30 
percent disability evaluation following an award of service 
connection for PTSD.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a June 1999 rating decision, the veteran was granted 
service connection for PTSD and a 30 percent disabling rating 
was assigned from January 1998.  The veteran disagreed with 
the 30 percent rating, and initiated this appeal.  

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 30 percent disabling.  A 50 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that based on the evidence below a 50 
percent evaluation is warranted for PTSD.  The veteran has 
testified to the following: he continues to isolate himself; 
he suffers from sleeplessness; he has flashbacks; he can't 
function in a job and is not currently working; and he is 
depressed.  The veteran's girlfriend testified that he is 
very difficult to get along with and moody.  

Upon VA examination in May 1998, though the veteran reported 
nightmares and flashbacks, his grooming and hygiene were 
within normal limits, as was his attention, concentration and 
memory.  He was oriented times three.  The examiner did note 
suicidal thoughts and assessed a Global Assessment of 
Functioning (GAF) scale score of 47. 

VA treatment records dated between November 1997 and November 
2001 show that the veteran reported paranoia, isolation, and 
temper control difficulties.  They also show that he attended 
group therapy in January 1999. The session notes indicate 
that at the beginning of treatment the veteran did not 
participate and was volatile, but towards the end he was 
actively participating and reported a decline in anxiety, 
depression, and intrusive thoughts.  He also indicated he was 
able to cope with his anger.  An October 2001 assessment, 
show that though his judgment and insight were very limited, 
he was goal oriented and directed, coherent, no delusions, 
and no suicidal or homicidal ideations. He was assessed with 
a GAF of 45-50. 

Upon VA examination in December 2000, the veteran was goal 
oriented, oriented times three, able to organize thoughts, 
and spoke in a normal tone.  Memory and judgment were good. 
Insight was slight.  His affect reflected moderate tension 
and anxiety.  He was assessed a GAF of 70.

Finally, in April 2002 the veteran was admitted to the Dallas 
VAMC.  Upon admission he was disheveled, vigilant, paranoid, 
and guarded.  The examiner noted he had drunk 4 beers prior 
to arrival.  Upon discharge the following day, his affect was 
broad and appropriate and he had no suicidal ideations.  He 
still reported paranoia and flashbacks.

While the Board concedes that the veteran does not meet all 
the specific criteria listed for a 50 percent evaluation, his 
disability more closely approximates the criteria for the 
higher rating. The findings of the VA examiners as well as VA 
treatment records and the testimony provided by the veteran 
and his girlfriend, are indicative of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impaired judgment and abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining relationships. See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Further, despite a GAF of 70 in December 2000 which according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition of the American Psychiatric Association (DSM-
IV), is indicative of some mild symptoms or some difficulty 
in social or occupational functioning, he was assessed with a 
GAF of 47 upon VA examination in May 1998 and a GAF of 45-50 
in October 2001, which are both indicative of some impairment 
in reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood, and also serious symptoms or serious 
impairment in social, occupational, or school functioning.  
See 38 C.F.R. § 4.130.  

While a 50 percent rating is appropriate, a 70 percent 
disability evaluation is not warranted as there has been no 
showing of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); and spatial 
disorientation. 

The Board has considered the severity of the veteran's 
service-connected PTSD during the entire period from the 
initial assignment of a 30 percent rating to the present 
time.  See Fenderson, supra.  The Board also finds that 
evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria having been met, a 50 percent 
disability rating is warranted for PTSD subject to 
controlling regulations affecting the payment of monetary 
awards.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

